Case 1:20-cv-02340-EGS Document 50-2 Filed 09/27/20 Page 1 of 3




                         EXHIBIT B
   Case 1:20-cv-02340-EGS Document 50-2 Filed 09/27/20 Page 2 of 3




Mandatory Stand-Up Talk
Sept. 24, 2020

Ready to deliver Election Mail for the nation
The Postal Service’s number one priority between now and Election Day is
the secure, on-time delivery of the nation’s Election Mail — and we are
ready to deliver for our country.

There has been a lot of media coverage — including many reports with
inaccurate information — about Election Mail. To clear up any confusion,
and to ensure compliance with a recent court order requiring certain
practices, management has been given operational instructions. These
instructions will remain in effect until further notice. Specifically:

• Overtime. Front-line supervisors and managers will continue to
  schedule work hours based on workload. Overtime is authorized and
  instructed to be used as necessary to fulfill our mission and
  expeditiously move Election Mail.

• Hiring. The Postal Service has not implemented a total hiring freeze.
  EAS hiring was suspended August 7, because of the realignment of our
  reporting structure. This suspension does not impact hiring for craft
  positions. Craft positions will continue to be filled in accordance with
  collective bargaining agreements.

• Retail Hours. The Postal Service will not reduce retail hours before the
  November elections. Natural disasters, civil unrest, or lack of employee
  availability due to the coronavirus pandemic may necessitate temporary
  changes, but local managers are not permitted to reduce retail hours
  without review and approval by both Area and Headquarters
  management.

• Collection Boxes. The Postal Service has suspended the removal of
  any collection boxes until after the 2020 elections. There may be
  temporary removal or covering of boxes due to extreme weather,
  national security incidents, or local events such as wildfires or civil
  unrest. It is critical that any collection boxes damaged — for example,
  by hurricane or a car accident — be reported and replaced as soon as
  possible.
   Case 1:20-cv-02340-EGS Document 50-2 Filed 09/27/20 Page 3 of 3




• Late and Extra Trips. Late or extra trips have not been banned; they
  should not be restricted if they are reasonably necessary to complete
  timely mail delivery. Managers are authorized to use their best business
  judgment to meet service commitments. Focusing on the transportation
  schedule does not mean that mail should be left behind — it should not.
  Instead, processing and transportation schedules should be aligned to
  help reduce late deliveries and unnecessary costs.

• Mail Processing. No mail processing facilities will be closed or
  consolidated, and no letter or flat sorting machines will be removed
  before the November elections. We have more than sufficient capacity
  to process current and anticipated mail volumes with our existing
  machine supply. Available machines will be returned to service if
  Headquarters or the Regional Vice President determine that doing so is
  necessary to fulfill our Election Mail service commitments.

• Election Mail. We will continue to expedite Election Mail that is entered
  as Marketing Mail, as is our long-standing practice. Election Mail
  entered as Marketing Mail should be advanced ahead of all other
  Marketing Mail and processed expeditiously. To make this possible,
  please expand processing windows on letter and flat sorting equipment
  to ensure that all Election Mail received prior to the First-Class Mail
  Critical Entry Time is processed that same day.

   Please also continue to prioritize Election Mail, including ballots entered
   with Green Tag 191, when loading trucks, and continue to use
   standardized log sheets to track Election Mail. Conduct daily “all clears”
   to ensure that all Election Mail is accounted for in the system and
   processed accordingly.

The Postal Service and our Postmaster General have repeatedly
reaffirmed our commitment to the timely delivery of Election Mail. You can
help us meet that commitment and prove that we are ready to deliver. Our
country and our customers are counting on us.

Thank you for your attention and thank you for your service to our
customers every day.


                                    ###
